September 13, 2017 BNY MELLON FUNDS TRUST –BNY Mellon Focused Equity Opportunities Fund Supplement to Prospectus dated December 30, 2016 Effective September 18, 2017, the following information supersedes and replaces the information contained in the section of the Fund's prospectus entitled "Fund Summary – BNY Mellon Focused Equity Opportunities Fund - Portfolio Management": The fund's investment adviser is BNY Mellon Fund Advisers, a division of The Dreyfus Corporation. Irene D. O'Neill and Luis P. Rhi are the fund's primary portfolio managers. Ms.
